                           Case 18-12477-KG            Doc 3      Filed 11/02/18        Page 1 of 45




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         DIXIE ELECTRIC, LLC., et al.,1                                Case No. 18-12477 (___)

                               Debtors.                                (Joint Administration Requested)


                  DECLARATION OF JERRIT COWARD, CHIEF EXECUTIVE OFFICER, IN
                    SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

                  I, Jerrit Coward, hereby declare under penalty of perjury:

                  1.      I am the Chief Executive Officer of Dixie Electric, LLC (“Dixie”), a corporation

         organized under the laws of the State of Texas and one of the above-captioned affiliated debtors

         and debtors in possession (collectively, the “Debtors” or the “Company”). I have served in this

         role since January 31, 2018, and I am generally familiar with the Debtors’ day-to-day operations,

         businesses, financial affairs, and books and records.

                  2.      Prior to joining the Company, I was one of the founders of US Shale Solutions. I

         previously served as Executive Vice President, Business/Corporate Development at Willbros

         Group (“Willbros”) and President of Willbros’s $1.1 Billion Oil & Gas segment. Prior to that, I

         was President of its Upstream segment. I joined Willbros in 2002 as a Project Manager, and

         assumed full responsibility for Willbros’s Nigerian operations in 2005 and oversaw the

         discontinuation and sale of Willbros’s Nigerian interests. Prior to joining Willbros, I worked for


         1
                  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
                  identification number, are as follows: FR Dixie Holdings Corp. (4205), FR Dixie Acquisition Corp. (6859),
                  FR Dixie Acquisition Sub Corp. (6379), Dixie Electric, LLC (3176), Monahans Electric, Inc. (2307), K&S
                  Electric, Inc. (8960), L&K Electric, LLC (3297), Patriot Automation & Control, LLC (7466), Epic
                  Integrated Services, LLC (5274), Action Electric Holdings, Inc. (4496), Action Electric, Inc. (0227), Mac
                  Supply, Inc. Electrical Contractors (6230), and Wellkeeper, Inc. (4522). The mailing address for each
                  Debtor is 1155 Dairy Ashford Rd, Suite 450, Houston, TX 77079.


01:23810129.2
                         Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 2 of 45




         Global Industries in the capacities of Project Manager, Operations Manager and Commercial

         Manager. I have served on the board of directors of Junior Achievement of Southeast Texas, Inc.

         and the Board of International Pipe Line and Offshore Contractors Association (IPLOCA). I hold

         a B.S. in engineering from Texas A&M at Galveston.

                3.      I submit this declaration to provide an overview of the Company, its businesses,

         and the Chapter 11 Cases (as defined below), as well as to support the Debtors’ chapter 11

         petitions and the First Day Motions (as defined below). Except as otherwise indicated herein, all

         facts set forth in this declaration are based upon my personal knowledge of the Company’s

         operations and finances, information learned from my review of relevant documents, information

         supplied to me by other members of the Company’s management and the Company’s advisors,

         or my opinion based on my experience concerning the Company’s operations and financial

         condition. I am authorized to submit this declaration on behalf of the Debtors, and, if called

         upon to testify, I could and would testify competently to the facts set forth herein.

                4.      As described more fully herein, the Debtors commenced these chapter 11 cases

         (the “Chapter 11 Cases”) with a Restructuring Support Agreement (the “RSA”) signed by (a) the

         Debtors, (b) holders of over 67% in outstanding principal amount of claims (such holders, the

         “Consenting Prepetition Secured Lenders” and such claims, the “Secured Loan Claims”) under

         the Prepetition Secured Credit Agreement (as defined below), (c) Wilmington Trust, National

         Association, as successor administrative agent under the Prepetition Secured Credit Agreement

         (the “Prepetition Agent”), (d) the lender under the Company’s unsecured loan agreement (the

         “Prepetition Unsecured Lender” and the claims arising under such unsecured loan agreement, the

         “Unsecured Loan Claims”), (e) the sole holder (the “Consenting Equityholder”) of the equity

         interests in FR Dixie Holdings Corp., a Delaware corporation (the “Parent”), and (f) the


01:23810129.2
                                                           2
                         Case 18-12477-KG            Doc 3      Filed 11/02/18        Page 3 of 45




         Consenting Prepetition Secured Lenders, in their capacities as committed lenders under the DIP

         Facility (as defined below) and an exit facility (the “DIP Lenders”).

                5.      The RSA serves as the cornerstone of the Plan2 and establishes the framework for

         the Company’s restructuring by: (i) recapitalizing the Debtors’ balance sheet through a debt-to-

         equity conversion of all of the Debtor’s prepetition funded indebtedness on a consensual basis

         through the Plan; (ii) providing a timeline and process for the implementation of the restructuring

         transactions for the Debtors (the “Restructuring Transactions”), subject to the terms and

         conditions set forth therein; (iii) providing for a new debtor-in-possession facility (the “DIP

         Facility”) funded by the DIP Lenders to provide the Debtors with sufficient liquidity during the

         pendency of the Chapter 11 Cases; (iv) providing for a new credit facility to be available upon

         emergence from the Chapter 11 Cases funded from the conversion of the DIP Facility and new

         money loans funded by the DIP Lenders; (v) preserving and maintaining the ongoing business

         operations of the Company with limited interruption during the pendency of the Chapter 11

         Cases; and (vi) implementing a comprehensive settlement and resolution of claims held by or

         against the Debtors with certain of its stakeholders, including the Prepetition Secured Lenders,

         the Prepetition Agent, the Prepetition Unsecured Lender and the Consenting Equityholder. In

         particular, implementation of the Restructuring Transactions contemplated by the Plan will

         enable the Debtors to de-lever their prepetition balance sheet by extinguishing approximately

         $300 million of indebtedness from the conversion of all of the Secured Loan Claims and the

         Unsecured Loan Claims into post-reorganization equity and to position their businesses for

         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
                the Joint Pre-Packaged Plan of Reorganization of Dixie Electric, LLC and Its Debtor Affiliates (as may be
                amended, modified or supplemented from time to time, the “Plan”), filed contemporaneously herewith or,
                if not defined in the Plan, in the Disclosure Statement for Joint Pre-Packaged Plan of Reorganization of
                Dixie Electric, LLC and its Debtor Affiliates (as may be amended, modified or supplemented from time to
                time, the “Disclosure Statement”).


01:23810129.2
                                                               3
                         Case 18-12477-KG         Doc 3     Filed 11/02/18      Page 4 of 45




         stability and success after emergence from bankruptcy. In light of this, the Debtors believe that

         the Plan is in the best interests of their estates and should be confirmed.

                6.      Moreover, following execution of the RSA, the Restructuring Transactions

         contemplated by the Plan carry the overwhelming support of each class of impaired creditors and

         ensure committed debtor-in-possession and exit financing. Pursuant to the RSA, the Consenting

         Prepetition Secured Lenders (who hold over 67% of the Secured Loan Claims) and the

         Prepetition Unsecured Lender (holders of Secured Loan Claims and holders of Unsecured Loan

         Claims, collectively, the “Voting Parties”) have agreed, subject to the terms and conditions of the

         RSA and the Plan, to vote in favor of the Plan. Further, the DIP Lenders have agreed to facilitate

         the Debtors’ emergence from chapter 11 by agreeing to provide financing under an exit facility

         of up to $30 million of term loans. Subject to approval of the Court and other conditions to the

         exit facility, the committed financing enables the Debtors to land softly into chapter 11 and

         emerge from bankruptcy with a healthy balance sheet.

                7.      As further described in the Declaration of Peter Laurinaitis in Support of the

         Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain

         Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),

         364(c)(3), 364(d)(1), and 364(e) and (B) To Utilize Cash Collateral Pursuant to 11 U.S.C. § 363,

         (II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361,

         362, 363, 364 and 507(b) and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rules

         4001(b), filed contemporaneously herewith (the “Laurinaitis Declaration”), given the

         circumstances, the DIP Facility is the best financing option available and is part of a larger

         agreement of the Consenting Prepetition Secured Lenders to support the Restructuring

         Transactions, to provide the DIP Facility and the exit financing and to convert all of their


01:23810129.2
                                                           4
                          Case 18-12477-KG       Doc 3    Filed 11/02/18     Page 5 of 45




         Secured Loan Claims into equity, and the terms of the DIP Facility are fair, reasonable and

         appropriate.

                 8.      To effectuate the Restructuring Transactions and in accordance with the RSA, the

         Debtors have commenced the Chapter 11 Cases on the date hereof (the “Petition Date”). To

         minimize the adverse effects of filing for chapter 11 on their businesses, the Debtors have filed

         contemporaneously herewith a number of motions seeking various types of “first day” relief

         (collectively, the “First Day Motions”). The First Day Motions seek relief intended to allow the

         Debtors to perform and meet those obligations that are necessary to fulfill their duties as debtors

         in possession and to continue to operate their businesses in the ordinary course and without

         interruption. I am familiar with the contents of each First Day Motion and believe that the relief

         sought in each First Day Motion is necessary to enable the Debtors to operate in chapter 11 with

         minimum disruption, loss of productivity, or value, and that each First Day Motion constitutes a

         critical element in achieving a successful and expeditious pre-packaged reorganization of the

         Debtors’ businesses and best serves the interests of the Debtors’ estates, their creditors, and all

         parties in interest.

                 9.      To familiarize the Court with the Debtors and the relief the Debtors seek on the

         first day of the Chapter 11 Cases, this declaration is divided into four sections. Section I

         provides an overview of the Company’s businesses.           Section II discusses the Company’s

         organizational and capital structure. Section III describes the events leading to the filing of the

         Chapter 11 Cases and explains the Company’s restructuring efforts before, and objectives during,

         the Chapter 11 Cases. Section IV summarizes the relief requested in, and the facts supporting,

         each of the First Day Motions.




01:23810129.2
                                                         5
                         Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 6 of 45




         I.     COMPANY OVERVIEW

                10.     The Company, dba Expanse Energy Solutions, is a privately held provider of

         electrical infrastructure materials and services to the energy industry.

                11.     The Company’s corporate headquarters are located at 1155 Dairy Ashford Road,

         Suite 450 Houston, Texas 77079.

                12.     The Company was founded and began operations in 1951. In 2011, One Rock

         Capital Partners, LLC (“One Rock”) acquired the Company. In 2013, First Reserve

         Management, L.P. (together with certain of its affiliates, “First Reserve” or the “Sponsor”)

         acquired the Company from One Rock.

                13.     The Company offers its upstream and midstream customers solutions for oilfield

         electrical infrastructure and automation for the initial development of an oilfield through its full

         lifecycle. These services include ongoing infrastructure upgrades and periodic maintenance,

         including the initial design, installation, subsequent modification, upgrade and maintenance of

         the electrification and automation infrastructure. The Company’s operations are concentrated in

         the Permian and Bakken basins, each in North America, where the Company believes that it is

         the market leader. The Company operates three business lines: (1) Electrical Pole Line;

         (2) Electrification; and (3) Automation. The Company operates pursuant to long-established

         Master Service Agreements with its customers, which promote relationships characterized by a

         consistent flow of repeat orders from its customers.

                14.     The Company has 16 branches in Montana, New Mexico, North Dakota,

         Oklahoma and Texas that provide its services to customers in the Permian and Bakken basins.

         The Permian Basin, situated in the Western portion of Texas and in Southeast New Mexico, is

         one of the largest structured oil and gas basins in the United States, extending in excess of

         78,000 square miles. The Bakken Basin spans approximately 200,000 square miles with its
01:23810129.2
                                                           6
                          Case 18-12477-KG         Doc 3    Filed 11/02/18      Page 7 of 45




         deepest point near Watford City, North Dakota. The Company operates its electrification and

         automation business lines in each basin, but does not operate its electric pole business in the

         Bakken region.

                15.     The Debtors’ primary vendors consist of electrical suppliers. The Debtors’ top

         three customers are oil and gas producers, who collectively accounted for approximately 20% of

         the Debtors’ revenue for the year ended December 31, 2017 and 24% for the nine months ended

         September 30, 2018. The Company has a diverse and large customer base within the oil and gas

         industry, servicing approximately 150 customers per month.

                16.     In its Electric Pole Line business lines, the Company provides installation,

         maintenance and upgrade services related to electric pole lines. The Company’s customers

         require initial connections to their well sites, salt water disposal wells and pipelines to the nearest

         existing electrical grid. The Company then maintains and upgrades these pole line connections

         for the customer’s pole line infrastructure. The Company’s Electric Pole Line business line

         accounted for approximately 15% of its revenues for the year ended December 31, 2017.

                17.     In its Electrification business line, the Company provides installation,

         maintenance and upgrade services of electrical systems used to operate oilfield infrastructure

         such as motors, conductors and transformers, which includes all customer facilities and wellsites.

         The Company’s Electrification business line accounted for approximately 70% of its revenues

         for the year ended December 31, 2017.

                18.     In its Automation business line, the Company provides design, implementation,

         maintenance, programming and upgrade services of automation and telemetry devices permitting

         automatic operation, remote process control and automated well site monitoring. This includes

         installing various sensors at sites to monitor the status of critical components of an oil services


01:23810129.2
                                                           7
                         Case 18-12477-KG         Doc 3     Filed 11/02/18   Page 8 of 45




         operation including oil tanks. The Company’s Automation business line accounted for

         approximately 15% of its revenues for the year ended December 31, 2017.

                 19.     For the year ended December 31, 2017, the audited and consolidated financial

         statements of the Company reflected revenue of $125.7 million and a net loss of $52.1 million.

         For the nine months ended September 30, 2018, the unaudited and consolidated financial

         statements of the Company reflected revenue of $95.0 million and a net loss of $24.5 million. As

         of September 30, 2018, the Company’s unaudited and consolidated balance sheet reflected assets

         totaling $145.3 million and liabilities totaling $316.4 million.

                 20.     The Company has approximately $145.3 million in total assets as of the end of the

         third quarter of 2018. The Company currently holds at least $4.4 million in unencumbered,

         unrestricted cash. The Company’s assets are concentrated in the Permian and Bakken basins.

                 21.     As of the Petition Date, the Company had approximately 580 full-time

         employees, consisting of electricians, electrical linemen, automation technicians, foremen,

         mechanics, operators, managers, supervisors, and other personnel. The employees are located at

         the Debtors’ offices and at various field locations in Montana, New Mexico, North Dakota,

         Oklahoma, South Dakota, and Texas. The Debtors also supplement their workforce by

         employing a de minimis number of temporary workers, whose services are procured indirectly

         through third-party staffing agencies, and independent contractors. None of the Company’s

         employees is covered by collective bargaining agreements or represented by an employee union.

         II.     CAPITAL AND ORGANIZATIONAL STRUCTURE

                 A.      ORGANIZATIONAL STRUCTURE

                 22.     A corporate structure chart is attached as Exhibit A and provides an illustrative

         representation of the current corporate and organizational structure of the Debtors and certain

         operating affiliates.
01:23810129.2
                                                           8
                         Case 18-12477-KG             Doc 3      Filed 11/02/18       Page 9 of 45




                B.      THE DEBTORS’ PREPETITION CAPITAL STRUCTURE

                23.     The current capital structure of the Debtors as of the date of this declaration

         includes the following:

                        (a)      Indebtedness in an aggregate principal amount of approximately $287.03
                                 million of secured loans outstanding under the Prepetition Secured Credit
                                 Agreement comprised of revolving loans in an aggregate principal amount
                                 of approximately $19.6 million and term loans in an aggregate principal
                                 amount of approximately $267.4 million;

                        (b)      Indebtedness in an aggregate principal amount of approximately $8.0
                                 million in principal amount of unsecured loans outstanding under the
                                 Prepetition Unsecured Loan Agreement; and

                        (c)      The Existing Parent Interests held by the Consenting Equityholder.

                        1.       PREPETITION INDEBTEDNESS                          UNDER          THE      SECURED
                                 CREDIT AGREEMENT

                24.     On December 18, 2013, FR Dixie Acquisition Corp. (the “Borrower”), Parent and

         the other parties thereto entered into a secured credit agreement (the “Prepetition Secured Credit

         Agreement”), which provided for initial commitments of $280 million in term loans and $40

         million in revolving loans, $40 million of which could be used for the issuance of letters of

         credit. The Prepetition Secured Credit Agreement was amended and restated on January 29, 2014

         and further amended by that certain Amendment No. 1 to Credit Agreement, dated as of August

         11, 2017, which among other things reduced the revolving credit facility to an aggregate

         principal amount of $24,000,000 of which $24,000,000 could be used for the issuance of letters

         of credit, and that certain Resignation and Appointment Agreement and Amendment No. 2 to

         Credit Agreement (the “Resignation Amendment”), dated as of August 31, 2018. Pursuant to the
         3
                This amount excludes issued and outstanding letters of credit as of the date hereof under the Prepetition
                Secured Credit Agreement with a face amount of approximately $4.3 million. In the event an outstanding
                letter of credit under the Prepetition Secured Credit Agreement is drawn on, obligations arising from such
                draw would become revolving loans outstanding under the Prepetition Secured Credit Agreement,
                constitute Secured Loan Claims under the Plan and share ratably in the treatment of Class 1 Secured Loan
                Claims.


01:23810129.2
                                                               9
                        Case 18-12477-KG              Doc 3      Filed 11/02/18         Page 10 of 45




         Resignation Amendment, UBS AG, Stamford Branch (“UBS”), resigned as administrative agent

         under the Prepetition Secured Credit Agreement and Wilmington Trust, National Association,

         replaced UBS as the successor administrative agent.

                25.      As of the Petition Date, the Debtors have approximately $287.0 million4 of

         aggregate principal amount of indebtedness outstanding under the Prepetition Secured Credit

         Agreement, consisting of revolving loans, in an aggregate principal amount of $19.6 million and

         term loans in an aggregate principal amount of $267.4 million. Obligations under the Prepetition

         Secured Credit Agreement are guaranteed by the Debtors, with the exception of Wellkeeper, Inc.

         and MAC Supply, Inc. Electrical Contractors (the “Existing Credit Parties”), and are secured by

         a first priority lien on substantially all of the assets of the Existing Credit Parties, subject to

         certain exceptions. The revolving loans and the term loans are secured on a pari passu basis. The

         term loans have a scheduled maturity date of December 18, 2020 and the revolving loans have a

         scheduled maturity date of December 18, 2018.

                         2.       UNSECURED LOAN FACILITY

                26.      On October 13, 2017, Borrower entered into the Prepetition Unsecured Loan

         Agreement with the Prepetition Unsecured Lender. Pursuant to the Prepetition Unsecured Loan

         Agreement, the Prepetition Unsecured Lender agreed to extend unsecured term loans to the

         Borrower in an aggregate principal amount of up to $10.0 million. As of the Petition Date, there

         was an aggregate principal amount of $8.0 million outstanding under the Prepetition Unsecured

         Loan Agreement. Due to the nature and timing of the Prepetition Unsecured Loan Agreement as

         4
                As noted above, this amount excludes issued and outstanding letters of credit as of the date hereof under the
                Prepetition Secured Credit Agreement with a face amount of approximately $4.3 million. In the event an
                outstanding letter of credit under the Prepetition Secured Credit Agreement is drawn on, obligations arising
                from such draw would become revolving loans outstanding under the Prepetition Secured Credit
                Agreement, constitute Secured Loan Claims under the Plan and share ratably in the treatment of Class 1
                Secured Loan Claims.


01:23810129.2
                                                                10
                        Case 18-12477-KG          Doc 3     Filed 11/02/18     Page 11 of 45




         further described below, among other things, the Prepetition Unsecured Loan Agreement did not

         provide for a maturity date of the loans (but that repayment may be made upon written request of

         the Prepetition Unsecured Lender), contain any financial covenants or require any guarantees

         from any other Company entities.

                        3.      EQUITY OWNERSHIP

                27.     The Company is a private company, ultimately beneficially held by the Sponsor.

         Parent’s authorized capital structure consists of one class of interests: the existing parent interests

         (the “Existing Parent Interests”). As of the Petition Date, 2018, 1,000 shares of Existing Parent

         Interests were outstanding.

                C.      CERTAIN OF THE DEBTORS’ OTHER PREPETITION ASSETS AND
                        LIABILITIES

                        1.      THE 2018 SALE-LEASEBACK TRANSACTION

                28.     On February 28, 2018, Dixie Electric, LLC and Monahans Electric, Inc.

         (collectively, the “SLB Lessees”), entered in a sale-leaseback transaction with FR Dixie RE,

         LLC (the “SLB Lessor”), an affiliate of the Sponsor, pursuant to a purchase and sale agreement

         (the “SLB PSA”). Pursuant to the SLB PSA, the SLB Lessees sold eight properties to the SLB

         Lessor for approximately $12.8 million, who then leased the properties back to the Lessees. The

         Parties entered into eight related Fully Net Building Leases (the “SLB Leases”) in connection

         with the SLB PSA. The aggregate annual rent due under the SLB Leases is approximately $1.1

         million and the initial terms of the SLB Leases are between 16 and 20 years. Pursuant to the

         Plan, the Debtors intend to assume the SLB Leases in accordance with, and subject to, the

         provisions and requirements of sections 365 and 1123 of the Bankruptcy Code.




01:23810129.2
                                                           11
                          Case 18-12477-KG       Doc 3     Filed 11/02/18     Page 12 of 45




         III.   KEY EVENTS LEADING TO THE RESTRUCTURING

                A.        OPERATIONAL AND INDUSTRY PRESSURES

                29.       The Company’s business performance has deteriorated as a result of decreased

         drilling and well completion activity, tightness in the skilled labor market and unprofitable lump-

         sum contracts.

                30.       The Company’s performance is closely linked to market trends in the oil and gas

         industry and, in particular, capital and operating expenditures in the industry. Due to prior

         pressures in the oil and gas industry from a severe and pervasive downturn in oil and

         commodities prices, the oil and gas industry has experienced significant declines in activity

         levels that began in late 2014. This slump caused dozens of companies engaged in the oil and gas

         industry to commence chapter 11 proceedings. As a result of this sustained market downturn, oil

         and gas companies around the world have dramatically curtailed capital and operating

         expenditures dedicated to oil and gas exploration, development and production. In turn, the

         financial slump in the oil and gas industry has caused a commensurate drop in demand for the

         products and services offered by the well site servicers, such as the Company and its

         competitors, that depend on oil and natural gas producers to whom these services are provided.

                31.       The Company thus experienced decreased drilling and well activity by operators

         beginning in late 2014, which adversely impacted the Company’s operations. Adjusted EBITDA

         declined from a peak of over $71 million in 2014 to a trough of $(6.5) million in 2017. Adjusted

         EBITDA margins declined from nearly 30% to negative over that period. The Company’s credit

         ratings deteriorated over this period as profitability and margins declined.

                32.       Operators have become increasingly focused on service costs and have pushed for

         rate cuts and reduced overtime and fixed-priced work. The Company was also increasingly

         bidding against other firms for work, further putting pressure on margins. As the oil and gas
01:23810129.2
                                                          12
                        Case 18-12477-KG          Doc 3    Filed 11/02/18      Page 13 of 45




         market has recovered, operators have remained focused on costs and, while the Company has

         been pushing for rate increases, there is still less overtime work and more fixed-price work than

         existed prior to the downturn. In addition, the Company is experiencing higher labor rates and

         has not been able to fully offset those labor rate increases with the additional pricing increases.

                33.     The Company has not benefited from the trends that have allowed certain

         completions-focused businesses within the upstream equipment and services space, such as

         pressure pumping, coiled tubing, sand, frac consumables and well flow management companies,

         to see significant margin improvement in recent quarters due to tightening supply and demand

         dynamics. These businesses, unlike the Company’s, have benefited from increased well

         intensity, including longer laterals, increased sand and fluid per lateral foot, tighter stage spacing

         and increased clusters per stage, which have not directly impacted the demand for the

         Company’s services.

                34.     Demand for the Company’s services are driven more by the number of wells

         completed and are less impacted by the way in which those wells are completed. For example, in

         the Permian Basin, the number of stages forecasted to be completed in 2018 was 50% above the

         number of stages completed in 2014. However, the number of wells forecasted to be completed

         in 2018 in the Permian Basin is still almost 50% below the number of wells completed in 2014.

                35.     Further, the Company employs highly skilled technical employees with expertise

         in electrical engineering. There is a high demand for skilled workers like the Company’s

         employees, which has led to increased salaries and benefits for employees. This, in turn, has

         compressed revenue margins, which are based on the hourly billing by the Company’s

         employees. In addition, the Company has historically experienced a relatively high employee

         turnover rate resulting from the fungibility of the labor force.


01:23810129.2
                                                          13
                       Case 18-12477-KG         Doc 3    Filed 11/02/18     Page 14 of 45




                36.     The Company also entered into certain lump-sum contracts for fixed prices, which

         were bid with low margins. In particular, MAC Supply, Inc. Electrical Contractors and Strong

         Electric, LLC entered into these low margin arrangements with customers outside of the oil and

         gas industry. The Company was not able to leverage its industry expertise and was unable to

         profitably complete these contracts, thereby adversely impacting the overall profitability of the

         Company.

                B.      STRATEGIC RESPONSES AND RESTRUCTURING NEGOTIATIONS

                37.     The Company has worked diligently to respond to the market downturn and other

         pressures facing the Company and has undertaken extensive efforts on a number of different

         fronts. As described below, the Company has implemented broad cost-saving measures to reduce

         operating expenses while preserving operational capacity and revenue margins. The Company

         has also instituted a revised business strategy in response to changing industry and customer

         demands, seeking to optimize revenue from its existing products and services while pursuing

         new revenue opportunities.

                38.     The Company’s board and management have undertaken a number of initiatives

         to improve the Company’s performance and position it for growth. It is my understanding that,

         prior to my hiring in January 2018, the Company overhauled its executive team by replacing its

         prior Chief Executive Officer with me and also hired a new Chief Financial Officer and

         Corporate Controller to help identify and ameliorate working capital-related issues.

                39.     The Company also has and plans to continue to replace underperforming branch

         managers to improve utilization, pricing and inventory efficiencies across all locations. In

         addition, the Company closed its MAC Supply business line in the first quarter of 2018 and is

         currently winding down its Strong Electric business, which is expected to be completed in the

         near term. Further, the Company believes that its implementation of human capital initiatives,
01:23810129.2
                                                        14
                        Case 18-12477-KG          Doc 3    Filed 11/02/18     Page 15 of 45




         such as hiring a new head of human resources and focusing on reshaping branch culture, will

         help retain employees, who are vital to the Company’s success. In turn, the new head of human

         resources has been charged with implementing such employee-based retention initiatives, which

         the Company believes will ultimately lead to sustainable long-term success and profitability.

         Specific programs designed to strengthen employee relationships have included opening lines of

         communication between management and the Company’s employees, increasing onboarding

         efforts for new employees, implementing additional training programs for existing ones and

         starting initiatives aimed at developing leadership skills.

                40.     Finally, the Company believes it will drive margin performance by focusing on

         high grade customers, rolling out price increases and refocusing on core time and materials

         businesses.

                41.     Despite the strategic shifts described above aimed at improving operational

         performance, the Company still faces a capital structure that is not well-tailored to the

         Company’s recent operational profitability shortcomings. The Company thus has sought to

         evaluate alternatives to improve its financial performance, including preserving liquidity.

                42.     To this end, in October 2017, the Company entered into the Prepetition Unsecured

         Loan Agreement with the Sponsor to extend unsecured financing to the Company. As described

         above, these loans provided the Company with crucial financing at a time when the Company

         required additional liquidity at rates and on terms that could not otherwise be obtained in the

         open market. In addition, in the beginning of 2018, the Company pursued a sale-leaseback

         transaction for certain of its real estate assets with an unaffiliated third party on an arms’-length

         basis. When it became clear that such transaction would not close timely enough for the

         Company, the Sponsor agreed to the sale-leaseback transaction on arms’-length terms


01:23810129.2
                                                          15
                          Case 18-12477-KG        Doc 3     Filed 11/02/18     Page 16 of 45




         substantially similar to those negotiated with the unaffiliated third party. Through these two

         financing arrangements, the Sponsor granted the Company significant liquidity and runway to

         right-size its operations and pursue a comprehensive and substantially consensual financial

         restructuring.

                43.       Accordingly, in January 2018, the Debtors engaged PJT Partners LP (“PJT”), as

         investment banker, to assist in opportunistically addressing the Company’s capital structure. The

         Debtors also engaged Simpson Thacher & Bartlett LLP (“STB”) as legal counsel and, later,

         Young Conaway Stargatt & Taylor LLP (“YCST” and, together with PJT and STB, the

         “Company Advisors”), as Delaware restructuring co-counsel. Together with STB, and, later,

         YCST, PJT initially helped facilitate diligence with respect to the business plan, taxes, and legal

         structuring and evaluated options for raising incremental capital to fund ongoing cash losses.

                44.       Specifically, PJT initially worked with the Debtors to assist in their preparation of

         a long-term business plan that served, in part, as a cornerstone for determining appropriate

         capital structure alternatives and, later, to build momentum and support for the Debtors’ turn-

         around efforts. The Company Advisors, in tandem with the formulation of a long-term business

         plan, evaluated solutions to the Debtors’ tightening liquidity and the upcoming December 2018

         revolving credit facility maturity under the Prepetition Secured Credit Agreement and more

         broadly analyzed the sustainability of the capital structure and the likelihood of refinancing the

         revolver upon its maturity in December 2018 and the term loan upon its maturity in December

         2020. Given the Debtors’ liquidity short-falls, PJT assisted the Debtors in sizing the Debtors’

         new money needs required to be invested in the business to catch up past-due trade vendors and

         to provide a reasonable operational cushion. PJT further assisted the Debtors in exploring

         strategic alternative out-of-court financing arrangements in early 2018 that was intended to


01:23810129.2
                                                           16
                        Case 18-12477-KG         Doc 3    Filed 11/02/18     Page 17 of 45




         address the upcoming December revolver maturity. However, the required liquidity needs of the

         Debtors pursuant to such financing could not be achieved on feasible terms. Accordingly, and

         based on the analysis by the Company Advisors, the Debtors determined that their projected cash

         flows could not support the current cash interest burden and a refinancing of the debt as it

         became due was highly unlikely. Accordingly, the extinguishment of all or substantially all of

         the Debtors’ approximately $300 million of funded indebtedness was required, which could not

         be achieved consensually without the lenders’ agreement to convert such debt into equity.

                45.     In June 2018, recognizing the importance of swift action to preserve liquidity and

         enterprise value, and on the advice of its advisors, the Debtors authorized PJT to begin reaching

         out to certain Prepetition Secured Lenders regarding a proactive and consensual deleveraging of

         the Company’s balance sheet to achieve greater operational flexibility. In July 2018, the Debtors

         and its advisors initiated discussions with the largest holders of the Prepetition Secured Lenders.

                46.     Around June 2018, certain Prepetition Secured Lenders formed an ad hoc group

         (the “Ad Hoc Group”) and retained Davis Polk & Wardwell LLP, as legal counsel (“DPW”). In

         turn, for the benefit of the Ad Hoc Group, DPW formally retained Ankura Consulting Group,

         LLC, as financial advisor (“Ankura and, together with DPW, the “Prepetition Secured Lender

         Advisors”), in August 2018. Upon such retention, the Prepetition Secured Lender Advisors

         conducted significant diligence of the Company for the benefit of the Prepetition Secured

         Lenders, including holding multiple meetings with the Company and the Company Advisors.

         After conclusion of diligence by the Prepetition Secured Lender Advisors and the Company

         Advisors, the Ad Hoc Group and the Company negotiated the material terms of a potential

         comprehensive restructuring and recapitalization of the Company.




01:23810129.2
                                                         17
                       Case 18-12477-KG        Doc 3     Filed 11/02/18    Page 18 of 45




                47.    Beginning in August 2018, the Company and the Ad Hoc Group exchanged term

         sheets for a possible transaction and, through good faith and arms’-length negotiations, worked

         collaboratively and constructively towards a consensual restructuring. Because of productive

         discussions between the Company, the Company Advisors, the Ad Hoc Group and the

         Prepetition Secured Lender Advisors, the Ad Hoc Group, constituting the Required Lenders (as

         defined in the Prepetition Secured Credit Agreement) and the Prepetition Agent, at the direction

         of the Required Lenders, executed that certain Forbearance Agreement, dated August 31, 2018

         (the “Initial Forbearance Agreement”), pursuant to which, the Ad Hoc Group and the Prepetition

         Agent, at the direction of the Required Lenders, agreed to forbear from exercising certain rights

         and remedies under the Prepetition Secured Credit Agreement and the other Prepetition Secured

         Loan Documents as a result of certain Specified Defaults (as defined in the Forbearance

         Agreement and identified on Schedule I thereto) becoming an Event of Default under and as

         defined in the Secured Credit Agreement through and until September 28, 2018 (the “Initial

         Forbearance Termination Date”).

                48.    The parties to the Initial Forbearance Agreement entered into that certain

         Amended and Restated Forbearance Agreement, dated September 28, 2018 (the “A&R

         Forbearance Agreement”), as further extended by email pursuant to its terms, and as further

         amended and restated in its entirety by that certain Second Amended and Restated Forbearance

         Agreement (the “Second A&R Forbearance Agreement” and, together with the A&R

         Forbearance Agreement and the Initial Forbearance Agreement, the “Forbearance Agreement”),

         dated October 23, 2018, pursuant to which Forbearance Agreement, collectively and among

         other things, the parties thereto agreed to extend the Initial Forbearance Termination Date

         through and until November 2, 2018 (the “Extended Forbearance Termination Date”). The


01:23810129.2
                                                        18
                        Case 18-12477-KG         Doc 3    Filed 11/02/18     Page 19 of 45




         Forbearance Agreement provided the parties to the restructuring negotiations sufficient time to

         execute on a consensual and value maximizing restructuring, which ultimately became the

         foundation for the RSA that provided for, among other things, the equitization of all of the

         secured debt, terms of a DIP Facility to fund the Chapter 11 Cases and payments to trade

         vendors, among other things, and terms of an exit facility.

                C.      RESTRUCTURING SUPPORT AGREEMENT

                49.     In October 2018, the Existing Board convened to consider the material terms of a

         restructuring proposal and authorized the Debtors’ entry into the RSA, concluding that the terms

         of the RSA and the Restructuring Transactions are in the best interests of the Company, its

         creditors and its other stakeholders, including the Holders of Claims in the Voting Classes. The

         RSA, executed on October 26, 2018, outlines a restructuring process and post-reorganization

         capital structure that is designed to de-lever the Debtors’ balance sheet and provides for an

         expedient emergence from chapter 11. Pursuant to the RSA, the Consenting Prepetition Secured

         Lenders, the Prepetition Agent, the DIP Lenders, the Prepetition Unsecured Lender and the

         Consenting Equityholder have agreed to, as applicable, among other things: (i) support and

         complete the Restructuring Transactions in accordance with the RSA and the Plan; (ii) vote their

         Claims, as applicable, in favor of the Plan; (iii) support confirmation of the Plan and the Debtors’

         entry into each of the Plan Documents; (iv) not seek or support any alternative Restructuring

         Transactions or take any action inconsistent with the Plan; (v) commit to provide the financing

         under the DIP Facility and the exit facility; (vi) further extend the Extended Forbearance

         Termination Date through and until the Effective Date or upon the termination of the RSA in

         accordance therewith; and (vii) approve such other definitive documentation as contemplated

         under the RSA, the Ballots and other materials related to the solicitation of votes for the Plan,

         and any other agreements, instruments, petitions, motions, pleadings, orders and/or documents
01:23810129.2
                                                         19
                        Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 20 of 45




         that are filed by the Debtors in connection with the Plan and Disclosure Statement or the Chapter

         11 Cases. The transactions contemplated by the RSA represent a comprehensive resolution of

         extensive and complex issues relating to the Debtors to be implemented through the Plan.

                D.      IMPORTANCE OF DELEVERAGING

                50.     As the Debtors’ financial performance has deteriorated, their capital structure has

         become increasingly unsustainable, and debt-service obligations have consumed an increasing

         percentage of the Debtors’ free cash flow. Given recent performance, business plan projections,

         and the lack of free cash flow needed to make critical investments in their businesses, the

         Debtors have determined that deleveraging their capital structure is an absolute necessity.

         Accordingly, the Debtors commenced the Chapter 11 Cases primarily to implement the pre-

         packaged balance sheet restructuring contemplated under the RSA and to enable them to execute

         on their new business plan and capitalize on their growth opportunities.

                51.     Significantly, this reorganization carries the support of the Consenting Prepetition

         Secured Lenders holding over 67% in amount of the Secured Loan Claims and the Prepetition

         Unsecured Lender, which are Holders of Claims in the only Voting Classes under the Plan, as

         well as the DIP Lenders, which have committed to provide crucial funding during the Chapter 11

         Cases and funding upon emergence. The Debtors, the Consenting Prepetition Secured Lenders,

         the Prepetition Unsecured Lender, the Prepetition Agent, the DIP Lenders and the Consenting

         Equityholder are all signatories to the RSA, which requires the parties to support the

         reorganization contemplated under the Plan, including, as applicable, vote their Claims to accept

         the Plan. This level of consensus for a comprehensive reorganization reflects not only the

         enormous efforts undertaken by the Debtors, the Ad Hoc Group, the DIP Lenders, the Prepetition

         Agent, the Prepetition Unsecured Lender and the Consenting Equityholder over recent months,

         but also the parties’ belief in the Debtors’ prospects as a reorganized enterprise.
01:23810129.2
                                                          20
                        Case 18-12477-KG          Doc 3     Filed 11/02/18   Page 21 of 45




                52.     Notably, the restructuring is a pure balance sheet restructuring at the corporate

         level and is not intended to be an operational restructuring of the Company. In implementing the

         restructuring, the Company’s primary focus is on ensuring its business operations are

         substantially uninterrupted and implementing a corporate level deleveraging as efficiently as

         possible.

                E.      PREPETITION SOLICITATION OF THE PLAN

                53.     Shortly after execution of the RSA, the Debtors and the Ad Hoc Group, among

         others, negotiated and documented the Plan and Disclosure Statement. On October 31, 2018, the

         Debtors commenced solicitation of the Plan of the Holders of Secured Loan Claims in Class 1

         and the Holder of Unsecured Loan Claims in Class 4, the only classes of creditors or interest

         holders entitled to vote on the Plan.

                54.     Given the consensus among the Voting Parties evidenced by the RSA, which

         requires the Voting Parties party thereto, among other things, to vote their Claims to accept the

         Plan, the Debtors are optimistic that they will emerge from chapter 11 expeditiously, with an

         optimized balance sheet that will allow the Reorganized Debtors to be best positioned to execute

         successfully on their business plan at a crucial juncture for the Company. Such an outcome is in

         the best interests of the Debtors and all of their stakeholders.

         IV.    FIRST DAY MOTIONS

                55.     Contemporaneously herewith, the Debtors have filed a number of First Day

         Motions seeking targeted relief intended to allow the Debtors to minimize the adverse effects of

         the commencement of the Chapter 11 Cases on their ongoing business operations. The First Day

         Motions seek authority to, among other things, enter into the DIP Facility, including to obtain the

         borrowings thereunder, to pay prepetition claims of trade creditors, prepetition wages and

         employee benefit and taxes, honor their obligations under existing insurance policies and with
01:23810129.2
                                                           21
                        Case 18-12477-KG            Doc 3      Filed 11/02/18        Page 22 of 45




         certain essential utility providers and maintain the Company’s current cash management system

         and ensure the continuation of the Company’s business operations without interruption. The

         Claims of all creditors other than the Secured Loan Claims and the Unsecured Loan Claims are

         Unimpaired under the Plan, and thus the first-day relief requested is consistent with the treatment

         of such Unimpaired claims. Court approval of the relief requested in the First Day Motions is

         necessary to ensure the ongoing and smooth operations of the Debtors while the balance sheet

         restructuring of the Debtors is implemented through the Chapter 11 Cases.

                56.     I have reviewed each of the First Day Motions. The facts and descriptions of the

         relief requested therein are detailed below and are true and correct to the best of my information

         and belief. I believe that the relief sought in each of the First Day Motions is necessary to:

         (i) enable the Debtors to continue their operations in the ordinary course with minimal disruption

         and (ii) minimize any loss of the Company’s value.

                57.     I believe that if the Court grants the relief requested in the First Day Motions, the

         prospect of achieving these objectives—to the maximum benefit of the Debtors’ estates,

         creditors, and other parties in interest—will be substantially enhanced. Accordingly, I believe

         that the Court should grant each of the First Day Motions.5

                A.      DEBTORS’ MOTION FOR ENTRY OF AN ORDER DIRECTING JOINT
                        ADMINISTRATION OF CHAPTER 11 CASES (THE “JOINT
                        ADMINISTRATION MOTION”).

                58.     Pursuant to the Joint Administration Motion, the Debtors request entry of an order

         directing the joint administration of the Chapter 11 Cases and the consolidation thereof for

         procedural purposes only.        Given the integrated nature of the Debtors’ operations, joint



         5
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
                the respective First Day Motions, filed contemporaneously herewith.


01:23810129.2
                                                              22
                        Case 18-12477-KG         Doc 3     Filed 11/02/18      Page 23 of 45




         administration of the Chapter 11 Cases will provide significant administrative convenience

         without harming the substantive rights of any party in interest.

                59.     Many of the motions, hearings, and orders in the Chapter 11 Cases will affect

         each and every Debtor entity, as the relief sought by the Debtors in the First Day Motions is

         sought on behalf of all of the Debtors. The entry of an order directing joint administration of the

         Chapter 11 Cases will reduce fees and costs by avoiding duplicative filings and objections. Joint

         administration of the Chapter 11 Cases, for procedural purposes only, under a single docket, will

         also ease the administrative burdens on the Court by allowing the Debtors’ cases to be

         administered as a single joint proceeding instead of thirteen independent chapter 11 cases. The

         thirteen Debtors in the Chapter 11 Cases are “affiliates” as that term is defined in section 101(2)

         of the Bankruptcy Code. The Debtors also share significant debt obligations that they seek to

         restructure as part of the Chapter 11 Cases.

                60.     I believe that the relief requested in the Joint Administration Motion is in the best

         interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

         the Debtors to continue to manage their business operations in chapter 11 without disruption.

         Accordingly, I respectfully submit that the Joint Administration Motion should be approved.




01:23810129.2
                                                          23
                        Case 18-12477-KG          Doc 3     Filed 11/02/18     Page 24 of 45




                B.      DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) SCHEDULING
                        COMBINED HEARING ON ADEQUACY OF DISCLOSURE
                        STATEMENT AND CONFIRMATION OF PRE-PACKAGED PLAN;
                        (II) FIXING DEADLINE TO OBJECT TO DISCLOSURE STATEMENT
                        AND PRE-PACKAGED PLAN; (III) APPROVING PREPETITION
                        SOLICITATION PROCEDURES AND FORM AND MANNER OF
                        NOTICE OF COMMENCEMENT, COMBINED HEARING AND
                        OBJECTION DEADLINE; (IV) APPROVING NOTICE AND OBJECTION
                        PROCEDURES FOR THE ASSUMPTION OR REJECTION OF
                        EXECUTORY       CONTRACTS    AND    UNEXPIRED    LEASES;
                        (V) CONDITIONALLY (A) DIRECTING THAT THE UNITED STATES
                        TRUSTEE NOT TO CONVENE SECTION 341(a) MEETING OF
                        CREDITORS AND (B) WAIVING REQUIREMENT OF FILING
                        STATEMENTS OF FINANCIAL AFFAIRS AND SCHEDULES OF
                        ASSETS AND LIABILITIES; AND (V) GRANTING RELATED RELIEF
                        (THE “SCHEDULING MOTION”).

                61.     Pursuant to the Scheduling Motion, the Debtors request entry of an order:

         (a) scheduling a combined hearing on the adequacy of the Disclosure Statement and

         confirmation of the Plan (the “Combined Hearing”); (b) establishing the deadline to object to the

         adequacy of the Disclosure Statement and confirmation of the Plan (the “Objection Deadline”);

         (c) approving the prepetition solicitation procedures (the “Solicitation Procedures”), including

         the forms of ballots and the form and manner of the notice of the commencement of the Chapter

         11 Cases, the Combined Hearing and the Objection Deadline (the “Combined Notice”);

         (d) approving the notice and objection procedures, including the applicable deadline, for the

         assumption or rejection of executory contracts and unexpired leases (the “Executory Contract

         Procedures”); (e) conditionally (i) directing that the U.S. Trustee not convene a meeting of the

         creditors (the “Creditors’ Meeting”) under section 341(a) of the Bankruptcy Code and

         (ii) excusing the requirement that the Debtors file statements of financial affairs (“SOFAs”) and

         schedules of assets and liabilities (“Schedules”); and (f) granting related relief.




01:23810129.2
                                                           24
                        Case 18-12477-KG        Doc 3       Filed 11/02/18   Page 25 of 45




                62.     In connection with the foregoing, the Debtors request that the Court approve the

         following proposed dates and deadlines relevant to the Solicitation Procedures and Combined

         Hearing:

                              Event                                          Date/Deadline
         Voting Record Date                                  October 29, 2018
         Commencement of Solicitation                        October 31, 2018
         Petition Date                                       November 2, 2018
         Voting Deadline                                     November 20, 2018 at 5:00 p.m.
                                                             (Prevailing Eastern Time)
         Plan/Disclosure Statement Objection Deadline        December 6, 2018, at 4:00 p.m.
                                                             (Prevailing Eastern Time)
         Executory Contract Objection Deadline               December 6, 2018, at 4:00 p.m.
                                                             (Prevailing Eastern Time)
         Plan Supplement Deadline                            December 3, 2018, at 4:00 p.m.
                                                             (Prevailing Eastern Time)
         Plan/Disclosure Statement Reply Deadline            December 11, 2018 at 10:00 a.m. (Prevailing
         (including, to the extent applicable, replies to    Eastern Time)
         any Executory Contract Procedures objections)
         Deadline to file proposed confirmation order        December 11, 2018 at 10:00 a.m. (Prevailing
                                                             Eastern Time)
         Deadline to file brief in support of                December 11, 2018 at 10:00 a.m. (Prevailing
         confirmation                                        Eastern Time)
         Second Day Hearing and                              December 13, 2018, at _:00 a/p.m.
         Combined Hearing                                    (Prevailing Eastern Time)

                63.     The Debtors commenced solicitation with respect to the Plan prior to the Petition

         Date. The Debtors propose to solicit for 20 days in accordance with the Solicitation Procedures

         described in the Scheduling Motion, the Bankruptcy Code, the Bankruptcy Rules and the Local

         Rules. On October 31, 2018, the Debtors caused their Voting Agent, Prime Clerk LLC, to

         distribute the Disclosure Statement, Plan and the appropriate Ballot to each of the Holders of

         Claims in the Voting Classes (collectively, the “Solicitation Package”) and the Voting Deadline

         has been set for November 20, 2018 (unless the Debtors determine otherwise or as permitted by

         the Court).
01:23810129.2
                                                            25
                        Case 18-12477-KG         Doc 3    Filed 11/02/18     Page 26 of 45




                64.     The Ballots substantially conform to Official Form No. 14. Holders that received

         the Solicitation Package were directed in the Disclosure Statement and applicable Ballot to

         follow the instructions contained in the Ballot (and described in the Disclosure Statement) to

         complete and submit the respective Ballots to cast a vote to accept or reject the Plan. Each

         Holder was explicitly informed in the Disclosure Statement and applicable Ballot that such

         Holder needed to submit its Ballot so that it is actually received by the Voting Agent on or before

         the Voting Deadline to be counted. Certain Holders of Claims or Equity Interests were not

         provided a Solicitation Package because such Holders are: (a) conclusively presumed to accept

         the Plan, under section 1126(f) of the Bankruptcy Code, because such Holders are unimpaired; or

         (b) conclusively deemed to reject the Plan, under section 1126(g) of the Bankruptcy Code,

         because such Holders are impaired and entitled to receive no distribution on account of their

         Claims or Equity Interests.

                65.     Each of the Debtors will be deemed to have assumed each Executory Contract

         and Unexpired Lease to which it is a party in accordance with and subject to the provisions and

         requirements of sections 365 and 1123 of the Bankruptcy Code and the Plan, unless such

         Executory Contract or Unexpired Lease: (1) was assumed or rejected previously by the Debtors;

         (2) expired or terminated pursuant to its own terms before the Effective Date; (3) is the subject of

         a motion to reject filed on or before the Effective Date; (4) is otherwise identified in the Plan

         Supplement as an Executory Contract or Unexpired Lease to be rejected before the Effective

         Date; or (5) is to be rejected pursuant to the terms of the Plan. The Debtors will cause notice of

         any such rejection to be served on the counterparties thereto, including notice of procedures for

         resolving any disputes arising thereunder. The Combined Notice will provide that the proposed

         cure amount (the “Cure Amount”) for nearly all of those Executory Contracts and Unexpired


01:23810129.2
                                                         26
                        Case 18-12477-KG          Doc 3     Filed 11/02/18    Page 27 of 45




         Leases proposed to be assumed will be $0. Executory Contracts and Unexpired Leases that the

         Debtors propose to assume or reject will be identified in the Plan Supplement or a separate filing

         with the Court and in notices served on the counterparties to such Executory Contracts and

         Unexpired Leases at least ten (10) days before the Combined Hearing, provided, however, that to

         the extent an Unexpired Lease or Executory Contract is not listed in the Plan Supplement or such

         notices, the Cure Amount will be $0. Any non-zero Cure Amounts shall be satisfied, pursuant to

         section 365(b)(1) of the Bankruptcy Code, by payment in Cash or on such other terms as the

         parties to each such Executory Contract or Unexpired Lease may otherwise agree in writing.

                66.     The Scheduling Motion also notes that the Debtors began soliciting acceptance of

         the Plan prepetition and anticipate the near-term confirmation of the Plan and subsequent

         emergence from chapter 11, the failure of which, if certain milestones are not met under the

         RSA, could jeopardize certain stakeholders’ previously obtained support for the Plan.

         Accordingly, the Debtors seek an extension and conditional waiver of the Creditors’ Meeting and

         the filing of SOFAs and Schedules. Holders of Claims are either Unimpaired under the Plan or

         have agreed to support the Plan pursuant to the RSA. Therefore, the Debtors submit that their

         creditors are not prejudiced by the lack of a Creditors’ Meeting. Furthermore, the request for a

         final waiver of the requirement to file the Schedules and SOFAs is appropriate given the pre-

         packaged nature of the Plan. The purpose of filing Schedules and SOFAs is to permit parties in

         interest to understand the Debtors’ assets and liabilities to facilitate plan negotiations. Here, the

         Debtors have already negotiated with, and solicited votes from, all stakeholders impaired under

         the Plan. Additionally, much of the information that would be contained in the Schedules and

         SOFAs is already available in the Disclosure Statement, which was sent to parties entitled to vote

         to accept or reject the Plan prior to the Petition Date.


01:23810129.2
                                                           27
                        Case 18-12477-KG            Doc 3      Filed 11/02/18        Page 28 of 45




                67.     I believe that the relief requested in the Scheduling Motion is in the best interests

         of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

         Debtors to effectuate expeditiously their restructuring and preserve value, minimize

         administrative expenses of each of the Estates and cause each of the parties in interest to be

         properly informed as promptly as possible of the anticipated schedule of events for confirmation

         of the Plan. Accordingly, I respectfully submit that the Scheduling Motion should be approved.

                C.      MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING
                        DEBTORS (A) TO OBTAIN POSTPETITION FINANCING PURSUANT
                        TO 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3),
                        364(d)(1), AND 364(e) AND (B) TO UTILIZE CASH COLLATERAL
                        PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE
                        PROTECTION TO PREPETITION SECURED PARTIES PURSUANT TO
                        11 U.S.C. §§ 361, 362, 363, 364 AND 507(b) AND (III) SCHEDULING
                        FINAL HEARING PURSUANT TO BANKRUPTCY RULES 4001(b) AND
                        (c) (“DIP MOTION”).6

                68.     On the Petition Date, the Debtors filed a motion seeking approval of, among other

         things, the DIP Financing, which consists of a senior secured term loan credit facility in an

         aggregate principal amount of up to $17.5 million to be provided by the lenders party to the DIP

         Credit Agreement from time to time and under which Wilmington Trust, National Association

         will act as administrative agent and collateral agent. The DIP Facility will be committed

         financing for the Debtors upon entry of the Interim Order. Prior to entry of the Final Order, the

         Debtors will be able to borrow up to $15 million under the DIP Facility, with the remaining

         balance available upon entry of the Final Order.

                69.     The Debtors also seek approval of the continued use of the Prepetition Secured

         Parties’ collateral, including Cash Collateral, to which the requisite Prepetition Secured Parties



         6
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
                the Interim DIP Order, substantially in the form attached as Exhibit A to the DIP Motion.


01:23810129.2
                                                              28
                        Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 29 of 45




         have consented. Such use of collateral, together with the DIP Financing, will provide the Debtors

         with sufficient liquidity to implement the Plan and maintain uninterrupted business operations

         during the Chapter 11 Cases. Without the liquidity afforded by the DIP Financing and use of

         Cash Collateral, the Debtors would be forced to confront business and operational pressures that

         would impair their ability to consummate the Plan, ultimately to the detriment of the Debtors’

         various stakeholders. The DIP Facility will be used to, among other things, provide incremental

         liquidity to fund the Debtors’ businesses through the effective date of the Plan. Further, the DIP

         Facility will be converted into exit financing subject to satisfying certain terms and conditions set

         forth in the Restructuring Support Agreement, including the consummation of the Plan. This is

         an important feature that gives the Debtors more certainty with respect to liquidity after

         emerging from bankruptcy.

                70.     The Debtors propose to provide the Secured Parties with the following adequate

         protection package:

                        •       reasonable and documented fees, costs and expenses of counsel and other
                                advisors to the Prepetition Agent and the Ad Hoc Lender Group;

                        •       replacement liens, liens on unencumbered property and superpriority
                                claims for diminution in the value of the interest in collateral of the
                                Prepetition Secured Parties;

                        •       financial reporting and other reports and notices delivered by the Borrower
                                under the DIP Facility;

                        •       the Milestones (as defined in the DIP Credit Agreement) may be amended,
                                modified or extended only by order of the Bankruptcy Court or the prior
                                written consent of the Required DIP Lenders; and

                        •       waivers regarding Sections 506(c) and 552(b) of the Bankruptcy Code
                                (subject to entry of the Final Order), the equitable doctrine of marshaling,
                                limitations on the use of collateral and stipulations in respect of the
                                validity of prepetition liens and obligations, in each case, as such may
                                pertain to the claims and liens of the Prepetition Secured Parties.

01:23810129.2
                                                          29
                        Case 18-12477-KG          Doc 3     Filed 11/02/18     Page 30 of 45




                  71.   I understand that courts in this jurisdiction have approved similar requests for

         relief in other recent chapter 11 cases. Accordingly, I believe that the agreed-upon adequate

         protection package is fair, reasonable and appropriate under the circumstances of the Chapter 11

         Cases.

                  72.   As set forth more fully in the Laurinaitis Declaration, the Debtors believe that the

         DIP Financing pending approval before the Court represents the Debtors best available financing

         option. I believe that the relief requested in the DIP Motion is in the best interests of the Debtors’

         estates, their creditors, and all other parties in interest, and will enable the Debtors to continue to

         operate their businesses in chapter 11 without disruption. Accordingly, I respectfully submit that

         the DIP Motion should be approved.

                  D.    DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                        (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE TO USE THEIR
                        CASH MANAGEMENT SYSTEM, INCLUDING EXISTING BANK
                        ACCOUNTS AND EMPLOYEE CARD PROGRAMS, (B) HONOR
                        CERTAIN PREPETITION OBLIGATIONS RELATED THERETO,
                        (C) CONTINUE     INTERCOMPANY      TRANSACTIONS,    AND
                        (D) MAINTAIN EXISTING CHECK AND BUSINESS FORMS; (II)
                        WAIVING THE REQUIREMENTS OF SECTION 345(b) ON AN
                        INTERIM BASIS; AND (III) GRANTING RELATED RELIEF (THE
                        “CASH MANAGEMENT MOTION”)

                  73.   Pursuant to the Cash Management Motion, the Debtors seek entry of an order

         (i) authorizing the Debtors to (a) continue to use their existing cash management system (the

         “Cash Management System”), including existing bank accounts and Employee Card Programs ,

         (b) honor certain prepetition obligations related thereto, (c) continue, in the ordinary course of

         business, transactions between and among the Debtors and any non-Debtor affiliates consistent

         with the Debtors’ customary prepetition practices, and (d) maintain their existing check and

         business forms; (ii) waiving the requirements of section 345(b) of the Bankruptcy Code on an



01:23810129.2
                                                           30
                        Case 18-12477-KG            Doc 3      Filed 11/02/18       Page 31 of 45




         interim basis; and (iii) granting related relief, including scheduling a final hearing to consider

         approval of the Motion on a final basis.

                74.     The Debtors maintain a centralized Cash Management System, which they use in

         the ordinary course of business to collect funds generated by their operations and disburse those

         funds to satisfy obligations required to operate their business. The Cash Management System is

         similar to the systems commonly employed by businesses comparable to that of the Debtors. As

         described in further detail below, the Cash Management System comprises the following

         principal components: (i) a Lockbox Account, by which the Debtors collect cash payments; (ii) a

         Master Operating Account , used by the Debtors to aggregate cash and make disbursements to

         satisfy their financial obligations; (iii) Local Disbursement Accounts, through which the Debtors

         make specific types of disbursements at the regional level of the enterprise and (iv) Legacy

         Accounts that are currently in the process of being closed. The Cash Management System also

         includes the Debtors’ Employee Card Programs, which allow the Debtors’ employees to charge

         business-related expenses and purchase fuel in the ordinary course of the Debtors’ business

         operations.

                75.     The Cash Management System is operated primarily through twenty-one (21)

         bank accounts (collectively, the “Bank Accounts”) maintained by the Debtors at three (3)

         banking institutions (collectively, the “Banks”). Specifically, the Cash Management System

         includes the following Bank Accounts and Banks: (i) four accounts with Bank of America, N.A.

         (“BofA”); (ii) fifteen accounts with Prosperity Bank (“Prosperity”); and (iii) two legacy accounts

         at Comerica Bank (“Comerica”).7 A schedule of the Bank Accounts, including the last four


         7
                Contemporaneously herewith, the Debtors have filed the Debtors’ Motion for Interim and Final Orders
                (I) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Service;(II) Deeming Utility
                Providers Adequately Assured of Future Performance; and (III) Establishing Procedures for Determining

01:23810129.2
                                                              31
                        Case 18-12477-KG             Doc 3       Filed 11/02/18        Page 32 of 45




         digits of each account number and the Debtor associated with each account, is attached as

         Exhibit 1 to the Interim Order attached to the Cash Management Motion.

                76.     I believe that the relief requested in the Cash Management Motion is in the best

         interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

         the Debtors to continue to manage their businesses in chapter 11 without disruption.

         Accordingly, I respectfully submit that the Cash Management Motion should be approved.

                E.      MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND FINAL
                        ORDERS (I) AUTHORIZING        DEBTORS TO PAY CERTAIN
                        PREPETITION CLAIMS OF TRADE CREDITORS, (II) AUTHORIZING
                        APPLICABLE BANKS AND OTHER FINANCIAL INSTITUTIONS TO
                        HONOR AND PROCESS RELATED CHECKS AND TRANSFERS, AND
                        (III) GRANTING RELATED RELIEF (THE “PAY TRADE MOTION”)

                77.     In the ordinary course of business, the Debtors obtain goods and services from

         numerous creditors that support the Debtors’ operations (collectively, the “Trade Creditors”).

         These Trade Creditors provide, among other things, maintenance and repair services, supplies,

         rental equipment, materials, and mechanical work, as well as goods and services in support of the

         Debtors’ corporate and administrative functions including financial, tax, and legal services. I

         believe that the goods and services provided by the Trade Creditors are necessary for the

         continued operation of the Debtors’ businesses.

                78.     Pursuant to the Pay Trade Motion, the Debtors seek entry of an interim order and

         a final order (i) authorizing the Debtors, in their discretion, to pay certain prepetition fixed,

         liquidated, and undisputed claims of Trade Creditors (collectively, the “Trade Claims”) in the



                Adequate Assurance of Payment; and (IV) Granting Related Relief (the “Utilities Motion”). As set forth in
                the Utilities Motion, the Debtors are proposing to deposit an initial sum equal to 50% of the Debtors’
                estimated average monthly cost of utility service into a newly created, segregated, interest-bearing account
                (the “Adequate Assurance Account”) within twenty (20) days of the Petition Date. The Debtors will
                maintain the Adequate Assurance Account during the Chapter 11 Cases in accordance with the terms set
                forth in the Utilities Motion.


01:23810129.2
                                                               32
                         Case 18-12477-KG            Doc 3      Filed 11/02/18       Page 33 of 45




         ordinary course of business and consistent with past practice or as otherwise agreed to between

         the Debtors and the applicable Trade Creditors up to a cap of $7.3 million in the interim order

         and $9.1 million in the final order, (ii) authorizing applicable banks and other financial

         institutions to honor and process related checks and transfers, and (iii) granting certain related

         relief, including scheduling a hearing to consider approval of this Motion on a final basis.

                 79.     Although the majority of such Trade Claims would be classified as general

         unsecured claims under the Plan, certain Trade Claims may be (a) administrative priority claims

         under sections 503(b)(9) of the Bankruptcy Code or (b) secured by liens under applicable state

         law. The Debtors have paid $4.6 million per month on average to Trade Creditors since January

         2018.

                 80.     The Debtors are not seeking to pay all Trade Claims immediately; rather, if

         authorized by the Court to pay such claims, the Debtors will process such payments in

         accordance with their normal accounts payable procedures, as they become due and payable in

         the ordinary course of the Debtors’ businesses and consistent with past practice or as otherwise

         agreed to between the Debtors and the applicable Trade Creditors. The financing sought in the

         DIP Motion will provide the Debtors with ample funding to pay the Trade Claims and the

         Debtors’ budget specifically contemplates such funding..8

                 81.     It is a sound exercise of the Debtors’ business judgment to pay the Trade Claims

         as they become due in the ordinary course of business because doing so will help the Debtors

         avoid the potential for value destroying business interruption during the Chapter 11 Cases. The

         goods and services provided by Trade Creditors are necessary for the continued operation of the


         8
                 Concurrently herewith, the Debtors have filed the Debtors’ DIP Motion, seeking use of such cash pursuant
                 to the terms set forth therein and the interim order attached thereto as Exhibit A.


01:23810129.2
                                                               33
                        Case 18-12477-KG          Doc 3    Filed 11/02/18      Page 34 of 45




         Debtors’ businesses.     Irrespective of the proposed plan treatment leaving Trade Creditors

         unimpaired, the Debtors anticipate that the failure to pay certain Trade Claims as they become

         due would likely result in certain Trade Creditors refusing to provide essential goods and

         services and/or conditioning the delivery of such goods and services on compliance with onerous

         and commercially unreasonable terms. Indeed, where a Trade Creditor may itself be facing

         financial hardship, the Debtors’ failure to pay Trade Claims may leave such Trade Creditor with

         little choice but to stop working for, or providing deliveries to, the Debtors.

                82.     This chain of events could lead to a material disruption to the Debtors’ operations,

         and cause irreparable harm to the Debtors’ businesses, goodwill, market share, and ultimate

         ability to restructure pursuant to the Plan. Replacement vendors and the search for such vendors,

         even to the extent available, would likely result in substantially higher costs for the Debtors

         and/or subject the Debtors to risk of operational shutdowns and noncompliance with state

         regulations. Moreover, the Debtors cannot rely on bringing motions to compel Trade Creditors

         to perform to address any potential holdups as their primary means of ensuring an uninterrupted

         supply of goods and services. A disruption may occur before the Debtors would be able to

         successfully bring an action in the Court to compel performance or otherwise enforce the

         automatic stay. In addition, the Debtors interact with the Trade Creditors pursuant to a variety of

         arrangements, including many arrangements that are not executory in nature. The counterparty

         of such an arrangement may decide not to continue to do business with the Debtors unless paid

         on account of prepetition amounts due from the Debtors, and would be under no obligation to do

         so.

                83.     In short, if the Trade Creditors refuse to transact with the Debtors or limit credit

         or other trade terms, the operations of the Debtors’ businesses will likely be significantly


01:23810129.2
                                                          34
                        Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 35 of 45




         disrupted. Authority to pay the Trade Claims as they come due will assist the smooth transition

         into and out of the Chapter 11 Cases and will ensure the Debtors’ continued operation during the

         intervening period. Moreover, no party in interest will be prejudiced by the relief requested

         herein because the Trade Claims are unimpaired under the Plan and will be paid in full upon the

         effective date of the Plan. Thus, the relief requested herein seeks to alter only the timing, not the

         amount or priority, of such payments.

                84.     I believe that the relief requested in the Pay Trade Motion is in the best interests

         of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

         Debtors to continue to manage their businesses in chapter 11 without disruption. Accordingly, I

         respectfully submit that the Pay Trade Motion should be approved.

                F.      DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                        (I) AUTHORIZING DEBTORS TO PAY CERTAIN PREPETITION
                        TAXES, (II) AUTHORIZING APPLICABLE BANKS AND OTHER
                        FINANCIAL INSTITUTIONS TO HONOR AND PROCESS RELATED
                        CHECKS AND TRANSFERS, AND (III) GRANTING RELATED RELIEF
                        (THE “TAXES MOTION”)

                85.     Pursuant to the Taxes Motion, the Debtors seek entry of an order (i) authorizing,

         but not directing, the Debtors, in their discretion, to pay (or use tax credits to offset) the Taxes

         (as defined herein), and (ii) granting related relief, including (a) authorizing applicable banks and

         other financial institutions to honor and process related checks and transfers, and (b) scheduling

         a hearing to consider approval of this Motion on a final basis (the “Final Hearing”).

                86.     Although the Debtors believe that they are substantially current on all of the

         Taxes that have become due as of the Petition Date, because many such Taxes are paid on a

         periodic basis (and in arrears), there is often a lag between the time when the Debtors incur an

         obligation to pay the Taxes and the date such Taxes become due and payable. The Debtors



01:23810129.2
                                                          35
                        Case 18-12477-KG          Doc 3     Filed 11/02/18      Page 36 of 45




         estimate that up to approximately $400,000 in Taxes relating to the prepetition period will

         become due and owing after the Petition Date.

                87.     The relief requested in the Taxes Motion represents a sound exercise of the

         Debtors’ business judgment and is necessary for the preservation of the resources and going-

         concern values of their estates. Payment of the prepetition Taxes is critical to the Debtors’

         uninterrupted operations.      Nonpayment of these obligations may cause certain Taxing

         Authorities to take precipitous actions, including, but not limited to, initiating audits, preventing

         the Debtors from conducting business in applicable jurisdictions, seeking to modify the

         automatic stay, attempting to file liens against the Debtors’ real and personal property, and/or

         pursuing other remedies, all of which would disrupt the Debtors’ day-to-day operations, hinder

         the Debtors’ efficient and effective administration of the Chapter 11 Cases, and burden the

         Debtors’ estates with unnecessary expenses. Certain of the Debtors’ directors and officers might

         also be subject to personal liability—even if the nonpayment of Taxes was not a result of any

         malfeasance on their part—which would distract such key personnel from their duties related to

         the Debtors’ restructuring. In some instances, Taxing Authorities may be able to pursue one or

         more of the above-described remedies notwithstanding the Debtors’ bankruptcy filings. Further,

         payment of the prepetition Taxes may actually reduce the amounts ultimately paid to the Taxing

         Authorities, and thus expand the Debtors’ estates, because penalties and interest will be avoided

         by prompt payment. Accordingly, for these reasons, and the supporting authority found in

         sections 105(a) and 363(b) of the Bankruptcy Code, the Debtors submit that the relief requested

         is essential, appropriate, and in the best interests of their estates and should be granted.

                88.     I believe that the relief requested in the Taxes Motion is in the best interests of the

         Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to


01:23810129.2
                                                           36
                         Case 18-12477-KG             Doc 3       Filed 11/02/18        Page 37 of 45




         continue to manage their businesses in chapter 11 without disruption.                            Accordingly, I

         respectfully submit that the Taxes Motion should be approved.

                G.       DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                         (I) PROHIBITING UTILITY PROVIDERS FROM ALTERING,
                         REFUSING, OR DISCONTINUING SERVICE, (II) DEEMING UTILITY
                         PROVIDERS ADEQUATELY ASSURED OF FUTURE PERFORMANCE,
                         (III) ESTABLISHING PROCEDURES FOR DETERMINING ADEQUATE
                         ASSURANCE OF PAYMENT, AND (IV) GRANTING RELATED RELIEF
                         (THE “UTILITIES MOTION”)

                89.      Pursuant to the Utilities Motion, the Debtors are seeking entry of an interim order

         and final order (i) prohibiting the Debtors’ utility providers (each a “Utility Provider” and

         collectively, the “Utility Providers”) from altering, refusing, or discontinuing service to the

         Debtors, except as set forth therein, (ii) deeming the Utility Providers adequately assured of

         future performance, (iii) establishing procedures for resolving requests for additional adequate

         assurance of payment and authorizing the Debtors to provide additional or alternative adequate

         assurance of future payment to the Utility Providers, and (iv) granting related relief, including

         scheduling a hearing to consider approval of this Motion on a final basis.

                90.      To operate their businesses and manage their properties, the Debtors incur utility

         expenses for natural gas, electricity, water, sewage, waste management, local and long-distance

         telecommunications, data, wireless, and other similar services (collectively, the “Utility

         Services”). These services are provided by approximately sixty (60) Utility Providers, with

         which one or more of the Debtors may have multiple accounts.9 The Debtors spend an aggregate

         amount of approximately $63,000.00 each month on Utility Services from the Utility Providers

         listed on the Utility Services List. By the Utilities Motion, the Debtors also seek authority from

         9
                The Debtor-obligor varies depending on the Utility Services/Utility Providers at issue. Although not all of
                the Debtors are necessarily obligated on account of the Utility Services, it is possible that multiple Debtors
                may be obligated to the Utility Providers for such services. For these reasons, and for ease of reading, the
                term “Debtors” is generally used throughout this Motion.


01:23810129.2
                                                                37
                        Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 38 of 45




         the Court to continue such payments for postpetition services (together with payments to Utility

         Providers for Utility Services, the “Utility Obligations”).

                91.     Uninterrupted Utility Services are essential to the Debtors’ ongoing operations,

         and, therefore, to the success of the Debtors’ reorganization efforts. Indeed, any disruption in

         utility services—even for a brief period of time—would seriously disrupt the Debtors’ continued

         operations. The Debtors operate a complex business with operations in several states around the

         country that depend on the reliable delivery of power and other Utility Services. Should any

         Utility Provider refuse or discontinue service even for a brief period, the Debtors’ operations

         could be severely disrupted. Such a disruption would negatively impact the Debtors’ business

         operations and revenue and could jeopardize the Debtors’ reorganization efforts and, ultimately,

         creditors’ recoveries. In addition to their corporate headquarters, the Debtors operate several

         regional and field offices responsible for ensuring the smooth operation of the Debtors’

         businesses. These offices require Utility Services to operate.

                92.     I believe that the relief requested in the Utilities Motion is in the best interests of

         the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors

         to continue to manage their businesses in chapter 11 without disruption.             Accordingly, I

         respectfully submit that the Utilities Motion should be approved.

                H.      DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                        (I) AUTHORIZING THE DEBTORS TO CONTINUE THEIR
                        INSURANCE POLICIES AND PAY ALL OBLIGATIONS IN RESPECT
                        THEREOF, (II) AUTHORIZING APPLICABLE BANKS AND OTHER
                        FINANCIAL INSTITUTIONS TO HONOR AND PROCESS RELATED
                        CHECKS AND TRANSFERS, AND (III) GRANTING RELATED RELIEF
                        (THE “INSURANCE MOTION”)

                93.     Pursuant to the Insurance Motion, the Debtors are seeking entry of an order

         (i) authorizing the Debtors to continue their insurance policies, satisfy payment of prepetition

         obligations related thereto, and enter into any new premium financing agreements,
01:23810129.2
                                                          38
                        Case 18-12477-KG         Doc 3     Filed 11/02/18      Page 39 of 45




         (ii) authorizing applicable banks and other financial institutions to honor and process related

         checks and transfers, and (iii) granting related relief, including scheduling a hearing to consider

         approval of the Motion on a final basis (the “Final Hearing”).

                94.     Prior to the Petition Date, the Debtors maintained various liability, property, and

         other insurance policies (whether current or expired, and together with any agreements related

         thereto, the “Insurance Policies”) through several different insurance carriers (together with any

         third-party administrators, the “Insurance Carriers”) including, but not limited to, the currently

         in-force Insurance Policies and Insurance Carriers identified in Exhibit C to the Insurance

         Motion. The Insurance Policies provide the Debtors with insurance coverage for liabilities

         relating to, among other things, general liability, directors’ and officers’ liability (including

         excess liability), employment practices liability, fiduciary liability, automobile liability, property

         liability, pollution liability, and workers’ compensation. The Insurance Policies also include any

         new or similar policies entered into by the Debtors after the date hereof due to expiration or

         otherwise. Currently, the Debtors are parties to a premium financing agreement (the “Premium

         Financing Agreement”) with third-party lender Talbot Premium Financing, LLC (the “Financing

         Party”) to finance all the Insurance Policies except for the pollution liability insurance policy (the

         “Financed Policies”).

                95.     The nature of the Debtors’ businesses and the extent of their operations make it

         essential for the Debtors to maintain their Insurance Policies on an ongoing and uninterrupted

         basis. The nonpayment of any premiums, deductibles, or related fees under one of the Insurance

         Policies or the Premium Financing Agreement could result in one or more of the Insurance

         Carriers or the Financing Party terminating the existing policies, declining to renew the

         Insurance Policies, or refusing to enter into new insurance agreements with the Debtors in the


01:23810129.2
                                                          39
                        Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 40 of 45




         future. If the Insurance Policies are allowed to lapse or terminate, the Debtors could be exposed

         to substantial liability for damages resulting to persons and property of the Debtors and others,

         which exposure could have an extremely negative impact on the value of the Debtors’ business.

         Furthermore, the Debtors would then be required to obtain replacement policies on an expedited

         basis at what would likely be a significantly higher cost to their estates. Accordingly, the

         Debtors seek authority to make all payments with respect to the Insurance Policies and the

         Premium Financing Agreement that the Debtors determine, in the exercise of their reasonable

         business judgment, must be paid in order to avoid any lapse or termination in coverage.

                96.     I believe that the relief requested in the Insurance Motion is in the best interests of

         the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors

         to continue to manage their businesses in chapter 11 without disruption.             Accordingly, I

         respectfully submit that the Insurance Motion should be approved.

                I.      DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
                        (I) AUTHORIZING THE DEBTORS TO (A) PAY PREPETITION
                        WAGES, SALARIES, EMPLOYEE BENEFITS, PREPETITION
                        PAYROLL      TAXES,  AND   OTHER     COMPENSATION,  AND
                        (B) MAINTAIN EMPLOYEE BENEFITS PROGRAMS AND PAYMENT
                        OF RELATED ADMINISTRATIVE OBLIGATIONS, (II) AUTHORIZING
                        APPLICABLE BANKS AND OTHER FINANCIAL INSTITUTIONS TO
                        HONOR AND PROCESS RELATED CHECKS AND TRANSFERS, AND
                        (III) GRANTING RELATED RELIEF (THE “WAGES MOTION”)

                97.     Pursuant to the Wages Motion, the Debtors are seeking entry of an order

         (i) authorizing the Debtors to (a) pay their outstanding payroll obligations and related

         withholdings, deductions, and expense reimbursement obligations, (b) maintain the existing

         insurance and other benefits programs that Debtors offer to employees, and (c) satisfy payment

         of prepetition obligations related thereto, (ii) authorizing applicable banks and other financial

         institutions to receive, process, honor, and pay any and all checks drawn on the Debtors’

         accounts and other transfers to the extent that those checks or transfers relate to any of the
01:23810129.2
                                                          40
                        Case 18-12477-KG         Doc 3     Filed 11/02/18     Page 41 of 45




         foregoing, and (iii) granting related relief, including scheduling a hearing to consider approval of

         the Motion on a final basis (the “Final Hearing”).

                98.     The employees are an indispensable part of the Debtors’ operations, and their

         continued services are critical to the Debtors’ ability to successfully reorganize under chapter 11

         of the Bankruptcy Code. The vast majority of the Debtors’ employees rely exclusively on the

         compensation and other benefits they receive from the Debtors to pay their daily living expenses.

         The employees and their families would be subject to significant financial hardship if the

         Debtors could not honor prepetition obligations that may remain outstanding as of the Petition

         Date and continue to pay employees’ compensation and fund their benefits programs without

         interruption during the pendency of the Chapter 11 Cases. Moreover, at this early stage of the

         Chapter 11 Cases, and given their anticipated brief duration, the Debtors simply cannot risk the

         substantial damage to their business that would inevitably accompany any decline in the morale

         of their workforce attributable to the Debtors’ failure to pay wages and salaries and maintain

         employee benefits.

                99.     Importantly, the Debtors also face a risk of attrition of key employees if they are

         unable to honor prepetition obligations and continue paying compensation and funding employee

         benefits programs postpetition. Absent assurances that such employees will continue to be

         compensated in the ordinary course, the Debtors’ employees may seek opportunities elsewhere,

         including at competitors of the Debtors. Losing valuable employees at this stage of the Debtors’

         restructuring efforts would have a direct and negative impact on the Debtors’ abilities to sustain

         operations and maintain revenues.

                100.    I believe that the relief requested in the Wages Motion is in the best interests of

         the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors


01:23810129.2
                                                          41
                        Case 18-12477-KG       Doc 3     Filed 11/02/18    Page 42 of 45




         to continue to manage their businesses in chapter 11 without disruption.          Accordingly, I

         respectfully submit that the Wages Motion should be approved.

                J.      DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER APPOINTING
                        PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT PURSUANT
                        TO 28 U.S.C. § 156(c), SECTION 105(a) OF THE BANKRUPTCY CODE,
                        BANKRUPTCY RULE 2002(f), AND LOCAL RULE 2002-1(f),
                        EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE (THE
                        “PRIME CLERK RETENTION APPLICATION”).

                101.    Pursuant to the Prime Clerk 156(c) Application, the Debtors are seeking authority

         to retain Prime Clerk as their Claims and Noticing Agent. The Debtors evaluated at least three

         potential candidates to serve as their Claims and Noticing Agent. Following that review and

         competitive selection process, and in consideration of the number of anticipated claimants and

         parties in interest, the nature of the Debtors’ business, and the scope of tasks for which the

         Debtors will require the assistance of a Claims and Noticing Agent, I submit that the

         appointment of Prime Clerk as Claims and Noticing Agent is both necessary and in the best

         interests of the Debtors’ estates.

                102.    Based on Prime Clerk’s experience in providing similar services in large chapter

         11 cases, I believe that Prime Clerk is eminently qualified to serve as Claims and Noticing Agent

         Agent in the Chapter 11 Cases. A detailed description of the services that Prime Clerk has

         agreed to render and the compensation and other terms of the engagement are provided in the

         Prime Clerk 156(c) Application.

                103.    I have reviewed the terms of the engagement and believe that Prime Clerk’s

         retention will enable the Debtors to continue to operate their business operations in chapter 11

         without disruption, and the Debtors’ estates, creditors, parties in interest, and the Court will

         benefit as a result of Prime Clerk’s experience and cost-effective methods. Accordingly, I

         respectfully submit that the Prime Clerk 156(c) Application should be approved.

01:23810129.2
                                                        42
                       Case 18-12477-KG         Doc 3    Filed 11/02/18     Page 43 of 45




                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct to the best of my knowledge and belief.


                                                        /s/ Jerrit Coward
         Dated: November 2, 2018                        Jerrit Coward
                                                        Chief Executive Officer
                                                        Dixie Electric, LLC and each of its Debtor
                                                        affiliates




01:23810129.2
                Case 18-12477-KG   Doc 3   Filed 11/02/18   Page 44 of 45




                                     EXHIBIT A

                        DEBTORS’ CORPORATE STRUCTURE




01:23810129.2
                                        Case 18-12477-KG          Doc 3      Filed 11/02/18       Page 45 of 45
                                                  DIXIE ORGANIZATION CHART

                                                                 Sponsor and other
                                                               Equity Interest Holders


                                                                        FR Dixie
                                                                     Management LP
                                                                      (Delaware)                                                           Debtor

                                                                    FR Dixie Holdings                                                      Guarantor
                                                                          Corp.
                                                                   (Delaware) (Parent)
                                                                                                                                           Borrower

                                                                         FR Dixie                                                          Non-Debtor
                                                                     Acquisition Corp.
                                                                  (Delaware) (Borrower)


                                                                         FR Dixie
                                                                   Acquisition Sub Corp.
                                                                       (Delaware)

                                                                     Dixie Electric, LLC
                                                                       dba Expanse
                                                                     Energy Solutions
                                                                          (Texas)


                                                                                                      Epic Integrated                MAC Supply, Inc.
Action Electric Holdings,        Monahans Electric, Inc.             L&K Electric, LLC
                                                                                                       Services, LLC               Electrical Contractors
  Inc. (North Dakota)                  (Texas)                        (North Dakota)
                                                                                                          (Texas)                          (Texas)

                                                                                    Patriot Automation &
                     Wellkeeper, Inc.               K&S Electric, Inc.                                              Strong Electric, LLC
                                                                                         Control, LLC
                         (Texas)                      (Montana)                                                          (Texas)
                                                                                            (Texas)


  Action Electric, Inc.
    (North Dakota)
